DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10AUG2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 describes, beginning on line 21 of page 2, requires that “in response to the data being mirrored from the first volatile memory of the first node to the second volatile memory of the second node to be protected by internal backup of the second node … send an acknowledgement … without checking whether the data has been protected in any non-volatile memory of any of the multiple nodes” and further requires that “in response to the data being mirrored from the first volatile memory of the first node to the second volatile memory of the second node with the mirrored data being protected in a C2F level protection comprising internal copy of the second node, the Ack corresponding to the write request is sent to the client device.”
	This language, taken together, appears to require that the same acknowledgement is sent to the client device in response to 1) the initiation of a mirroring operation to a volatile memory of a different node without checking if the data has been protected by an internal copy of any other node and 2) the completion of an internal copy to the second node (i.e., with checking if the data has been protected).  It is unclear how the same acknowledgement is sent at two times which are always different based upon the recited limitations.  For at least these reasons, the scope of the claims (e.g., when the Ack is sent) cannot be determined and a search is precluded.

Claim 1 describes, beginning on Line 9 of page 3, wherein “the C2F level protection is not equivalent to any AFA level protection comprising copying from the second volatile memory of the second node to an AFA of the AFA server.” The examiner notes that Figure 1 of the applicant’s drawings and the claims explicitly require that the C2F device is part of the AFA.  The cited claim language is unclear for two reasons: 1) because the C2F is part of the AFA, functions provided by the C2F are considered functions of the AFA and thus the are considered equal (i.e., perfect equivalence) and 2) because the “copying” in the AFA scope is considered equivalent to “mirroring” in the C2F scope.  For at least these reasons, the scope of the claims cannot be determined and a search is precluded.

Claim 14 includes the same deficiencies as Claim 1.

Claims 2-13, 15 and 16 are rejected as being dependent from, but failing to cure the deficiencies of, a rejected base claim.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137